Heavy goods vehicle collisions (written declaration)
To begin with, I am going to read you two written declarations. The first has been submitted by Mr Tarabella, Mrs Bastos, Mr Canfin, Mrs Vergiat and Mrs Weber on establishing European statutes for mutual societies, associations and foundations. It has been signed by the majority of Parliament's component Members. Therefore, in accordance with Rule 123, it will be forwarded to its addressees and published in the Texts Adopted of this sitting, together with the names of the signatories.
The second written declaration has been submitted by Mrs Hall, Mrs Ayala Sender, Mrs Durant, Mr Koch and Mrs Wils on heavy goods vehicle collisions. It has been signed by the majority of Parliament's component Members. Therefore, in accordance with Rule 123, it will be forwarded to its addressees and published in the Texts Adopted of this sitting, together with the names of the signatories.
Mr President, in view of what we have just been speaking about, I would like to say that security in this building has been stepped up and I wish to extend our thanks to the men and women who protect us. I would like your reassurance that the investigation into Brussels security breaches, some involving firearms, is being vigorously pursued. These breaches have put our staff, our guests and ourselves at serious risk. May I also have your assurance that senior management will be held accountable where appropriate, and that these soldiers will not be sacrificed in order to protect the generals?
(Applause)
I would like to assure you that this matter is being kept under constant review with a view to strengthening the security of our House.
(FR) Mr President, ladies and gentlemen, in connection with the signing of Written Declaration 84/2010, I wish, of course, to thank all my co-signatories: Mrs Bastos of the Group of the European People's Party (Christian Democrats); Mr Canfin of the Group of the Greens/European Free Alliance; Mrs Vergiat of the Confederal Group of the European United Left - Nordic Green Left; and Mrs Weber of the Group of the Alliance of Liberals and Democrats for Europe. Together, we were able to collect a majority of signatures.
Thank you to the social economy actors who took action and who made it possible for this Parliament to send a clear signal to the Commission to finally recognise a single European statute for mutuals, associations and foundations.
(Applause)